Case 1:20-cv-01318-LO-TCB Document 9 Filed 01/09/21 Page 1 of 2 PageID# 104




                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION


STRIKE 3 HOLDINGS, LLC,                        )
                                               )
       Plaintiff,                              )   Civil Case No. 1:20-cv-01318-LO-TCB
                                               )
v.                                             )
                                               )
JOHN DOE, subscriber assigned IP address       )
72.83.155.92,                                  )
                                               )
       Defendant.                              )
                                               )

                 PLAINTIFF’S NOTICE OF SETTLEMENT AND
            VOLUNTARY DISMISSAL WITH PREJUDICE OF DEFENDANT

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with Defendant John Doe, subscriber assigned IP address 72.83.155.92 (“Defendant”),

through Defendant’s counsel, Robert Cashman, Esq. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.   Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant has neither answered Plaintiff’s Complaint nor filed a

motion for summary judgment.
Case 1:20-cv-01318-LO-TCB Document 9 Filed 01/09/21 Page 2 of 2 PageID# 105




       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

       Dated: January 9, 2021                        Respectfully submitted,


                                                     /s/ Dawn M. Sciarrino
                                                     Dawn M. Sciarrino, Esq.
                                                     Sciarrino & Shubert, PLLC
                                                     330 Franklin Road
                                                     Ste. 135A-133
                                                     Brentwood, TN 37027-3280
                                                     (202) 256-9551 (cell)
                                                     (202) 217-3929 (fax)
                                                     dawn@sciarrinolaw.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 9, 2021, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                     By: /s/ Dawn M. Sciarrino
                                                            Dawn M. Sciarrino, Esq.
